                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

FRAUNHOFER-GESELLSCHAFT ZUR                     )
FORDERUNG DER ANGEWANDTEN                       )
FORSCHUNG E.V.,                                 )
                                                )
                 Plaintiff,                     )
                                                )
          V.                                    )       Civil Action No. 17-184-JFB-SRF
                                                )
SIRUS XM RADIO INC.,                            )
                                                )
                 Defendant.                     )

                                    MEMORANDUM OPINION
I.        INTRODUCTION

          Presently before the court in this patent infringement action is a motion to declare this

case exceptional under 35 U.S.C. § 285, filed by defendant Sirius XM Radio Inc. ("SXM").

(D.I. 177) Plaintiff Fraunhofer-Gesellschaft Zur Forderung der angewandten Forschung e.V.

("Fraunhofer") opposes the motion. (D.I. 183) For the following reasons, SXM's motion is

denied.

II.       BACKGROUND

          Fraunhofer initiated the present litigation against SXM on February 22, 2017, asserting

causes of action for infringement of the patents-in-suit. (DJ. 1) A Rule 16 scheduling

conference was held on May 16, 2017, and a scheduling order was entered on May 23, 2017.

(D.I. 26) On April 17, 2017, SXM filed a Rule 12(b)(6) motion to dismiss for failure to state a

claim, alleging that SXM maintains a sublicense to the patents-in-suit and therefore cannot be

found to infringe. (D .I. 10) On March 29, 2018, the undersigned judicial officer issued a Report

and Recommendation recommending dismissal of the action. (D.I. 146) On April 16, 2018,

Fraunhofer filed a motion to amend the complaint in an effort to cure the deficiencies highlighted
in the March 29, 2018 Report and Recommendation. (D.I. 156) The undersigned judicial officer

issued a Memorandum Opinion on July 16, 2018 denying Fraunhofer's motion to amend. (D.I.

172)

       The assigned District Judge adopted the Report and Recommendation and overruled

Fraunhofer's objections to the Memorandum Opinion denying leave to amend on August 23,

2018. (D.I. 175) On September 6, 2018, SXM filed the instant motion to declare this case

exceptional under 35 U.S.C. § 285. Fraunhofer appealed the ruling of the District Judge

dismissing the case on September 17, 2018. (D.I. 182) The appeal remains pending before the

Federal Circuit.

III.   LEGAL STANDARD

       Section 285 provides that "[t]he court in exceptional cases may award reasonable

attorney fees to the prevailing party." 35 U.S.C. § 285. The Supreme Court has defined "an

'exceptional' case [as] simply one that stands out from others with respect to the substantive

strength of a party's litigating position (considering both the governing law and the facts of the

case) or the unreasonable manner in which the case was litigated." Octane Fitness LLC v. Icon

Health & Fitness, Inc., 572 U.S. 545,554 (2014). When considering whether a case is

exceptional, district courts are to exercise their discretion on a case-by-case basis, considering

the totality of the circumstances. Id. Relevant factors for consideration include "frivolousness,

motivation, objective unreasonableness (both in the factual and legal components of the case)

and the need in particular circumstances to advance considerations of compensation and

deterrence." Id. at 554 n.6 (internal quotation marks omitted). Cases which may merit an award

of attorney fees include "the rare case in which a party's unreasonable conduct-while not

necessarily independently sanctionable-is nonetheless so 'exceptional' as to justify an award of



                                                      2
fees" or "a case presenting either subjective bad faith or exceptionally meritless claims." Id at

546. A movant must establish its entitlement to attorneys' fees under§ 285 by a preponderance

of the evidence. Id at 557.

IV.    ANALYSIS

       As a preliminary matter, the record reflects that SXM is the prevailing party in the

present case. On March 29, 2018, the court entered its Report and Recommendations

recommending dismissal of the action. (D.I. 146) On July 16, 2018, the court entered a

Memorandum Opinion and Order denying Fraunhofer's motion to amend the complaint. (D.I.

171; D.I. 172) On August 23, 2018, the assigned District Judge entered a Memorandum Order

adopting the March 29, 2018 Report and Recommendations and finding Fraunhofer's proposed

amended complaint futile. (D.I. 175) Thus, SXM has indisputably received relief on the merits

altering the legal relationship of the parties. See Parallel Iron LLC v. NetApp Inc., 70 F. Supp.

3d 585, 589 (D. Del. 2014) (holding that, "for a party to be a prevailing party, that party must

win a dispute within the case in favor of it that materially alters the legal relationship between

the parties at the time of the judgment.").

       Next, the court must evaluate the totality of the circumstances to determine whether this

case warrants exceptional status under§ 285. In support of its motion, SXM first contends that

Fraunhofer failed to conduct adequate pre-suit diligence, or disregarded the results of its pre-suit

diligence, by continuing to pursue its claims despite SXM' s ongoing license to the Asserted

Patents. (D.I. 178 at 10) According to SXM, Fraunhofer ignored or misinterpreted both the

relevant case law as well as the pertinent license and settlement agreements. (Id at 12-15) In

response, Fraunhofer alleges that no error in bankruptcy law controlled the outcome of the case,




                                                      3
and its position regarding the license agreements was supported by substantial authority. (D.I.

183 at 10-14)

        SXM's motion to declare this case exceptional under 35 U.S.C. § 285 is denied. 1 The

court is not persuaded that Fraunhofer's position on the merits in the present case was

objectively unreasonable. See Apeldyn Corp. v. Sony Corp., C.A. No. 11-440-SLR, 2016 WL

1268146, at *2 (D. Del. Mar. 31, 2016). The facts of this case present a unique situation not

directly addressed by either party's case authorities in the briefing on the motion to dismiss.

Although license defenses are routinely raised in patent infringement cases, neither party cited a

case analogous to the facts before the court in which the viability of a fully paid-up sublicense

was challenged after the exclusive licensee of the main executory license declared bankruptcy

and rejected the exclusive license in the bankruptcy proceeding. Fraunhofer could not ignore

binding authority debunking its position where none existed. See CentusView Techs., LLC v.

S&N Locating Servs., LLC, 287 F. Supp. 3d 580,587 (E.D. Va. 2018) (holding that infringement

claims were not objectively unreasonable where "there were no governing precedents to guide

[the plaintiff] that found nearly identical claims invalid."); YYZ, LLC v. Pegasystems, Inc., C.A.

No. 13-581-SLR, 2016 WL 1761955, at *1 (D. Del. May 2, 2016) ("The court expended

considerable effort in reaching its invalidity determination .... Defendant's characterization of

plaintiffs arguments as 'reckless' and its claims as 'clearly invalid' is in contradiction to the




1
 Although the court has discretion to defer a decision on the fees motion until resolution of the
appeal before the Federal Circuit, the advisory committee note to Rule 54 of the Federal Rules of
Civil Procedure makes clear that "[i]n many nonjury cases the court will want to consider
attorneys' fees issues immediately after rendering its judgment on the merits of the case." Fed.
R. Civ. P. 54(d)(2)(B) advisory committee's note to 1993 amendment. Having determined that
this case is not exceptional, the court is not persuaded that the outcome of the appeal will affect
the resolution of SXM' s motion in this instance.
                                                      4
court's position that the§ 101 analysis is an evolving state of the law and a difficult exercise,

which does not lend itself to, e.g., shifting fees pursuant to 35 U.S.C. § 285.").

       Moreover, Fraunhofer's interpretation of the various agreements governing the exclusive

license and the sublicense, which Fraunhofer supported with citations to relevant authorities, was

not objectively unreasonable even though Fraunhofer ultimately did not prevail on the merits.

See Gevo, Inc. v. Butamax Advanced Biofuels LLC, C.A. No. 13-576-SLR, 2014 WL 4247735, at

*2 (D. Del. Aug. 26, 2014) ("While Gevo did not ultimately prevail on summary judgment, the

court's opinion was delivered after hearing oral argument on the issues and was based on the

parties' briefing and the expert reports. Such an opinion does not support a conclusion that

Gevo's claims were 'exceptionally meritless."'); Clouding IP, LLC v. EMC Corp., C.A. No. 13-

1455-LPS, 2015 WL 5766872, at *2-3 (D. Del. Sept. 30, 2015) (holding that the case was not

exceptional where the plaintiff "had a good faith, though ultimately incorrect, belief that it had

standing to sue throughout the litigation."). After careful consideration of the parties' arguments,

the court found the reasoning in dicta from the Federal Circuit's decision in Rhone Poulenc

Agro, S.A. v. DeKalb Genetics Corp. persuasive. (D.I. 146 at 8-9) However, the court's reliance

on persuasive authority is insufficient to render the case exceptional where, as here, Fraunhofer

supported its contrary positions with other authorities.

       SXM also cites Fraunhofer' s continued efforts to press forward with the litigation after

the recommended dismissal, and its allegedly vexatious litigation conduct, in support of its

motion. (D.I. 178 at 15-18) Specifically, SXM cites Fraunhofer's motion to amend the

complaint based on a theory previously rejected by the court, its opposition to SXM's requested

stays, its initiation of various discovery disputes, its provision of inadequate infringement

contentions, its deficient discovery responses and issuance of numerous overbroad requests for



                                                      5
production, and its request to proceed with the Markman hearing and additional discovery

disputes pending the resolution of objections to the Report and Recommendation. (Id. at 16-18;

D.I. 186 at 2) In response, Fraunhofer alleges that its litigation conduct was proper and

unexceptional, involving routine discovery disputes and ordinary litigation events. (D.I. 183 at

16-18)

         Fraunhofer' s litigation conduct does not merit awarding exceptional case status under §

285. Courts imposing exceptional case status due to litigation conduct generally find that the

nonmoving party took positions contrary to its own evidence or prior statements. See Bayer

CropScience AG v. Dow AgroSciences LLC, 851 F.3d 1302, 1307 (Fed. Cir. 2017) (upholding

exceptional case status where the plaintiff took positions "directly contradicted by the record

evidence Bayer had obtained through early discovery" and "marched onward with a view of its

case that was not supported by its witnesses."). But see Intendis GmbH v. Glenmark Pharms.

Ltd., 117 F. Supp. 3d 549, 581 (D. Del. 2015) (concluding that, "[t]o the extent that some of

defendants' arguments were unsupported or contradictory, the court does not find that

defendants' conduct in the case was so one-sided or unreasonable as to rise to the level of

'exceptional.'"). In contrast, the actions cited by SXM reflect unexceptional issues that arise in

many patent infringement cases. Both parties initiated discovery disputes, and the court does not

find that one party's discovery disputes were more numerous or meritless than the other's. See

Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc., C.A. No. 04-1371-LPS, 2017

WL 6206382, at * 13 (D. Del. Dec. 8, 2017) ("Aggressive litigation is not necessarily vexatious

litigation."). Moreover, the court considered and rejected efforts to stay the action pending

resolution of objections to the Report and Recommendation in part because of the objective

reasonableness of Fraunhofer' s positions. Fraunhofer' s opposition to SXM' s efforts to stay the



                                                     6
litigation do not suggest an effort to needlessly drag out the litigation, but instead demonstrates

Fraunhofer' s "good faith belief in the merits of its case" by seeking a prompt resolution of the

action. See Parallel Networks, LLC v. Blizzard Entertainment, Inc., C.A. No. 13-826-RGA,

2018 WL 2744975, at *4 (D. Del. June 7, 2018).

       Neither the substantive strength of Fraunhofer's unsuccessful positions nor the manner in

which Fraunhofer litigated the case warrants an award of fees under § 285 in the present case.

Accordingly, the court exercises its discretion to deny SXM's motion.

V.     CONCLUSION

       For the foregoing reasons, SXM's motion to declare the case exceptional under 35 U.S.C.

§ 285 is denied. (D.I. 177) An Order consistent with this Memorandum Opinion shall issue.

       This Memorandum Opinion is filed pursuant to 28 U.S.C. § 636(b)(l)(A), Fed. R. Civ. P.

72(a), and D. Del. LR 72.l(a)(2). The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Memorandum Opinion. Fed. R.

Civ. P. 72(a). The objections and responses to the objections are limited to ten (10) pages each.

The parties are directed to the court's Standing Order For Objections Filed Under Fed. R. Civ. P.

72, dated October 9, 2013, a copy of which is available on the court's website,

www.ded.uscourts.gov.


Dated: March 8, 2019




                                                     7
